UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILNER MENDEZ-LOPEZ,
                                                                 ORDER STAYING ACTION
                            Plaintiff,                           PENDING ARBITRATION
                     -against-
                                                                 20-CV-04444 (PMH)
YOON H. BACK, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         By letter dated May 27, 2021, Plaintiff notified the Court “that the parties have agreed to

binding arbitration in this matter.” (Doc. 27). Accordingly, it is HEREBY ORDERED that:

         1. This action is STAYED pending the outcome of arbitration;

         2. All scheduled conferences or other scheduled court appearances are cancelled; and

         3. The Clerk of the Court is respectfully directed to administratively close this case,

            without prejudice to either party moving by letter motion to reopen the case within

            thirty days of the conclusion of the arbitration proceedings.1


                                                     SO ORDERED:

Dated:     White Plains, New York
           May 28, 2021

                                                    PHILIP M. HALPERN
                                                    United States District Judge




1
  See Zimmerman v. UBS AG, 789 F. App’x 914, 915-16 (2d Cir. 2020) (summary order) (“The district
court’s administrative closure of the case does not constitute a final decision: there is no jurisdictional
significance to [a] docket entry marking [a] case as ‘closed,’ which we will assume was made for
administrative or statistical convenience.” (alterations in original, internal quotation marks omitted)).
